Citation Nr: 0948294	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for temporomandibular 
joint dysfunction.

4. Entitlement to service connection for migraine headaches 
to include as secondary to temporomandibular joint 
dysfunction.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1993 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The service treatment records show that the Veteran was 
treated several times in service for complaints regarding the 
right shoulder, right knee, temporomandibular joint 
dysfunction, and migraine headaches.  The record also 
contains evidence that the Veteran has been treated for the 
right shoulder, right knee, and migraine headaches since 
service.  

In August 2009, the Veteran testified that she had not 
received post-service treatment for temporomandibular joint 
dysfunction, but she still experienced the same symptoms she 
had in service.  

As the evidence of record does not contain sufficient 
competent medical evidence to decide the claims, further 
development under the duty to assist is required. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the 
records of Dr. T. M. or to authorize VA 
to obtain the records on her behalf. 

2.  Request records of the Social 
Security Administration.   

3.  Afford the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that any 
current right shoulder or right knee 
disability is related to service. 

The examiner is asked to comment on the 
clinical significance that the service 
treatment records show physical therapy 
and treatment for the right shoulder 
and right knee disabilities and post-
service evidence of a right knee injury 
in October 2001.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review. 



4.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that temporomandibular 
joint dysfunction, if any, is related 
to service, including the treatment 
documented in service.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review. 

5.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that migraine headaches, 
if any, are related to service, 
including the treatment documented in 
service.  

The examiner is asked for an opinion on 
whether temporomandibular joint 
dysfunction aggravates migraine 
headaches.  In this context, 
"aggravation" means a permanent 
increase in severity, that is, a 
worsening of the headaches not due to 
the natural progress as contrasted to a 
worsening of symptoms. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review.

6.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and her representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


